Exhibit 10.2

2011 AMENDED AND RESTATED

SEVERANCE AND CHANGE OF CONTROL AGREEMENT

THIS AGREEMENT, effective as of the 1st day of January, 2011, is by and between
REGENCY CENTERS CORPORATION, a Florida corporation (the “Company”) and BRIAN M.
SMITH (the “Employee”).

WHEREAS, the Company and the Employee previously entered into the 2008 Amended
and Restated Change in Control Agreement, effective as of the 1st day of
January, 2008 (the “Prior Agreement”); and

WHEREAS, to further induce the Employee to remain as an executive officer of the
Company and a key employee of one or more of the Regency Entities (as defined
below), the Company and the Employee desire to enter into this 2011 Amended and
Restated Severance and Change Of Control Agreement (the “Agreement”) to replace
and supersede the Prior Agreement; and

WHEREAS, the parties agree that the restrictive covenants underlying certain of
the Employee’s obligations under this Agreement are necessary to protect the
goodwill or other business interests of the Regency Entities and that such
restrictive covenants do not impose a greater restraint than is necessary to
protect such goodwill or other business interests.

NOW, THEREFORE, in consideration of the premises and other good and valuable
consideration, including the Employee’s agreement to continue as an executive
officer of the Company and as an employee of one or more of the Regency
Entities, the Employee’s agreement to provide consulting services following
termination of employment pursuant to the terms hereof, and the restrictive
covenants contained herein, the Employee and the Company agree as follows:

1. Definitions. The following words, when capitalized in this Agreement, shall
have the meanings ascribed below and shall supersede the meanings given to any
such terms in any other award agreement or related plan document in effect prior
to the date of this Agreement, including but not limited to the definitions of
“Cause,” “Change of Control,” “Good Reason” or “Retirement”:

(a) “Affiliate” shall have the meaning given to such term in Rule 12b-2 of the
General Rules and Regulations of the Exchange Act.

(b) “Average Annual Cash Bonus” means the average of the annual cash bonus, if
any, paid to the Employee with respect to the three (3) calendar years prior to
termination of employment (or the period of the Employee’s employment, if
shorter).

(c) “Base Performance Share Value” means the fair market value as of the date of
the Change of Control of the unvested shares underlying the Employee’s maximum
performance share opportunity outstanding immediately prior to the Change of
Control.



--------------------------------------------------------------------------------

(d) “Base Restricted Share Value” means the fair market value as of the date of
the Change of Control of the shares underlying all of the Employee’s unvested
time-vesting restricted stock awards or stock rights awards outstanding
immediately prior to the Change of Control.

(e) “Board” means the Board of Directors of the Company.

(f) “Cause” means the termination of the Employee’s employment with the Company
and all Regency Entities by action of the Board or its delegate for one or more
of the following reasons:

(i) The Employee is convicted of committing a felony under any state, federal or
local law. For the purposes of this Agreement, conviction includes any final
disposition of the initial charge which does not result in the charges being
completely dismissed or in the Employee being completely acquitted and absolved
from all liability, either criminal or civil;

(ii) The Employee materially breaches (A) this Agreement or (B) the Company’s
policies and procedures, and the Employee fails to cure the breach to the
reasonable satisfaction of the Company, if capable of cure, within thirty
(30) days after written notice by the Company of the breach;

(iii) The Employee engages in willful or gross misconduct or willful or gross
negligence in performing the Employee’s duties, or fraud, misappropriation or
embezzlement;

(iv) The Employee engages in conduct that, if known outside any of the Regency
Entities, could reasonably be expected to cause harm to the reputation of the
Company, and the Employee fails to cure the breach to the reasonable
satisfaction of the Company, if capable of cure, within thirty (30) days after
written notice by the Company of the breach; or

(v) The Employee fails to meet the reasonable expectations of management
regarding performance of his or her duties, and the Employee fails to cure the
breach to the reasonable satisfaction of the Company, if capable of cure, within
thirty (30) days after written notice by the Company of the breach.

(g) “Change of Control” means the occurrence of an event or series of events
which qualify as a change in control event for purposes of Section 409A of the
Code and Treas. Reg. §1.409A-3(i)(5), including:

(i) A change in the ownership of the Company, which shall occur on the date that
any one Person, or more than one Person Acting as a Group (as defined below),
other than Excluded Person(s) (as defined below), acquires ownership of the
stock of the Company that, together with the stock then held by such Person or
group, constitutes more than fifty percent (50%) of the total fair market value
of the stock of the Company. However, if any one Person or more than one Person
Acting as a Group is considered to own more than fifty (50%) of

 

2



--------------------------------------------------------------------------------

the total fair market value of the stock of the Company, the acquisition of
additional stock by the same Person or Persons is not considered to cause a
Change of Control.

(ii) A change in the effective control of the Company, which shall occur on the
date that:

(1) Any one Person, or more than one Person Acting as a Group, other than
Excluded Person(s), acquires (or has acquired during the twelve (12) month
period ending on the date of the most recent acquisition by such Person or
Persons) ownership of stock of the Company possessing thirty percent (30%) or
more of the total voting power of the stock of the Company. However, if any one
Person or more than one Person Acting as a Group is considered to own more than
thirty percent (30%) of the total voting power of the stock of the Company, the
acquisition of additional voting stock by the same Person or Persons is not
considered to cause a Change of Control; or

(2) A majority of the members of the Board is replaced during any twelve
(12) month period by directors whose appointment or election is not endorsed by
a majority of the members of the Board prior to the date of the appointment or
election.

(iii) A change in the ownership of a substantial portion of the Company’s
assets, which shall occur on the date that any one Person, or more than one
Person Acting as a Group, other than Excluded Person(s), acquires (or has
acquired during the twelve (12) month period ending on the date of the most
recent acquisition by such person or persons) assets from the Company that have
a total Gross Fair Market Value (as defined below) equal to more than fifty
percent (50%) of the total Gross Fair Market Value of all the assets of the
Company immediately prior to such acquisition or acquisitions, other than an
Excluded Transaction (as defined below).

For purposes of this Subsection (g):

“Gross Fair Market Value” means the value of the assets of the Company, or the
value of the assets being disposed of, as applicable, determined without regard
to any liabilities associated with such assets.

Persons will not be considered to be “Acting as a Group” solely because they
purchase or own stock of the Company at the same time, or as a result of the
same public offering, or solely because they purchase assets of the Company at
the same time, or as a result of the same public offering, as the case may be.
However, Persons will be considered to be Acting as a Group if they are owners
of an entity that enters into a merger, consolidation, purchase or acquisition
of assets, or similar business transaction with the Company.

The term “Excluded Transaction” means any transaction in which assets are
transferred to: (A) a shareholder of the Company (determined immediately before
the

 

3



--------------------------------------------------------------------------------

asset transfer) in exchange for or with respect to its stock; (B) an entity,
fifty percent (50%) or more of the total value or voting power of which is
owned, directly or indirectly, by the Company (determined after the asset
transfer); (C) a Person, or more than one Person Acting as a Group, that owns,
directly or indirectly, fifty percent (50%) or more of the total value or voting
power of all the outstanding stock of the Company (determined after the asset
transfer); or (D) an entity at least fifty percent (50%) of the total value or
voting power of which is owned, directly or indirectly, by a Person described in
clause (C) (determined after the asset transfer).

The term “Excluded Person(s)” means (A) the Company or any Regency Entity; (B) a
trustee or other fiduciary holding securities under an employee benefit plan of
the Company or any Regency Entity; (C) an underwriter temporarily holding
securities pursuant to an offering of such securities; or (D) a corporation
owned, directly or indirectly, by the shareholders of the Company in
substantially the same proportions as their ownership of stock in the Company.

The term “Change of Control” as defined above shall be construed in accordance
with Code Section 409A and the regulations promulgated thereunder.

(h) “Code” means the Internal Revenue Code of 1986, as amended.

(i) “Exchange Act” means the Securities Exchange Act of 1934, as amended.

(j) “General Release” means (i) a release of the Regency Entities, in such form
as the Company may reasonably request, of all claims against the Regency
Entities relating to the Employee’s employment and termination thereof, and
(ii) an agreement to continue to comply with, and be bound by, the provisions of
Section 16 hereof.

(k) “Good Reason” means any one or more of the following conditions:

(i) any material diminution of the Employee’s authority, duties or
responsibilities;

(ii) a material diminution of the Employee’s base compensation;

(iii) a material diminution in the budget over which the Employee retains
authority;

(iv) a material change in the geographic location at which the Employee must
perform the Employee’s duties and responsibilities; or

(v) any other action or inaction by the Company that constitutes a material
breach of this Agreement or any other agreement pursuant to which the Employee
provides services to the Company.

A termination of the Employee’s employment for Good Reason shall be effective
only if (x) such condition was not consented to by the Employee in advance or
subsequently ratified by the Employee in writing, (y) such condition remains in
effect thirty (30) days after the Employee

 

4



--------------------------------------------------------------------------------

gives written notice to the Board of the Employee’s intention to terminate his
or her employment for Good Reason, which notice specifically identifies such
condition, and (z) the Employee gives the notice referred to in (y) above within
ninety (90) days of the initial existence of such condition. If the Company does
not cure the condition within the thirty (30) day cure period described in
(y) above, then the Employee’s termination will occur on the day immediately
following the end of the cure period. If the Company cures the condition within
such thirty (30) day cure period, then the Employee will be deemed to have
withdrawn his notice of termination effective as of the date the cure is
effected.

(l) “Medical Benefits” shall mean the monthly fair market value of benefits
provided to the Employee and the Employee’s dependents under the major medical,
dental and vision benefit plans sponsored and maintained by the Company, at the
level of coverage in effect for such persons immediately prior to the Employee’s
termination of employment date. The “monthly fair market value” of such benefits
shall be equal to the monthly cost as if such persons elected COBRA continuation
coverage at such time at their own expense.

(m) “Person” means a “person” as used in Sections 3(a)(9) and 13(d) of the
Exchange Act or any group of Persons acting in concert that would be considered
“persons acting as a group” within the meaning of Treasury Regulation §
1.409A-3(i)(5).

(n) “Prime Rate” means an annual rate, compounding annually, equal to the prime
rate, as reported in The Wall Street Journal on the date of the Change of
Control, or if not reported on that date, the last preceding date on which so
reported (the “Prime Rate”), which rate shall be adjusted on each January 1 to
the Prime Rate then in effect and shall remain in effect for the year.

(o) “Qualifying Retirement” means that the Employee has previously delivered
written notice of Retirement to the Company and on the date of Retirement the
Employee has satisfied the minimum applicable advance written notice requirement
set forth below:

 

Age at

Voluntary Termination

  

Number of Years of

Advance Notice

58 or younger

59

60 or older

  

3 years

2 years

1 year

By way of illustration, and without limiting the foregoing, if (i) the Employee
is eligible to retire at age fifty-nine (59) after ten (10) years of service,
(ii) the Employee gives two (2) years notice at age fifty-eight (58) that the
Employee intends to retire at age sixty (60), and (iii) the Employee later
terminates employment at age fifty-nine (59), then the Employee’s retirement at
age fifty-nine (59) would not constitute a Qualifying Retirement. However, if
(i) the Employee is eligible to retire at age fifty-nine (59) after ten
(10) years of service, (ii) the Employee gives two (2) years notice at age
fifty-eight (58) that the Employee intends to retire at age sixty (60), and
(iii) the Employee terminates employment upon reaching age sixty (60), then the
Employee’s retirement at age sixty (60) would constitute a Qualifying
Retirement.

 

5



--------------------------------------------------------------------------------

(p) “Regency Entity” or “Regency Entities” means the Company, its Affiliates,
and any other entities that along with the Company is considered a single
employer pursuant to Section 414(b) or (c) of the Code and the Treasury
regulations promulgated thereunder, determined by applying the phrase “at least
50 percent” in place of the phrase “at least 80 percent” each place it appears
in such Treasury regulations or Section 1563(a) of the Code.

(q) “Retirement” means the Employee’s voluntary termination of employment after
(i) attaining age sixty-five (65), (ii) attaining age fifty-five (55) with ten
(10) years of service as a full-time employee of the Company or any of its
Affiliates, or (iii) attaining an age which, when added to such years of service
of the Employee equals at least seventy-five (75).

(r) “Separation from Service” means the termination of the Employee’s employment
with the Company and all Regency Entities, provided that, notwithstanding such
termination of the employment relationship between the Employee and the Company
and all Regency Entities, the Employee shall not be deemed to have had a
Separation from Service where it is reasonably anticipated that the level of
bona fide services that the Employee will perform (whether as an employee or
independent contractor) following such termination for the Company and all
Regency Entities would be twenty percent (20%) or more of the average level of
bona fide services performed by the Employee (whether as an employee or
independent contractor) for the Company and all Regency Entities over the
immediately preceding thirty-six (36) month period (or such lesser period of
actual service). In such event, Separation from Service shall mean the permanent
reduction of the level of bona fide services to be performed by the Employee
(whether as an employee or independent contractor) to a level that is less than
twenty percent (20%) of the average level of bona fide services performed by the
Employee (whether as an employee or independent contractor) during the
thirty-six (36) month period (or such lesser period of actual service)
immediately prior to the termination of the Employee’s employment relationship.
A Separation from Service shall not be deemed to have occurred if the Employee
is absent from active employment due to military leave, sick leave, or other
bona fide leave of absence if the period of such leave does not exceed the
greater of (i) six (6) months or (ii) the period during which the Employee’s
right to reemployment by the Company or any Regency Entity is provided either by
statute or contract.

(s) “Specified Employee” means an employee of the Company or any Regency Entity
who is a “specified employee” as defined in Section 409A(a)(2)(b)(i) of the Code
and Treas. Reg. §1.409A-1(i). If the Employee is a key employee as of the
applicable identification date, the Employee shall be treated as a Specified
Employee for the twelve (12) month period beginning on the first day of the
fourth month following such identification date. The applicable identification
date for purposes of this Agreement shall be September 30 of each year.

(t) “Unvested Equity Award” has the meaning given to such term in Section 6(a).

(u) “Years of Service” means the Employee’s total years of employment with a
Regency Entity, including years of employment with an entity that is acquired by
a Regency Entity prior to such acquisition.

 

6



--------------------------------------------------------------------------------

2. Term of the Agreement. The term of this Agreement shall begin on the date
hereof and end at 11:59 p.m. on December 31, 2013, and thereafter shall
automatically renew for successive three (3) year terms unless either party
delivers written notice of non-renewal to the other party at least ninety
(90) days prior to the end of the then current term; provided, however, that if
a Change of Control has occurred during the original or any extended term
(including any extension resulting from a prior Change of Control), the term of
the Agreement shall end no earlier than twenty-four (24) calendar months after
the end of the calendar month in which the Change of Control occurs.

3. No Change of Control – Severance. Except in circumstances in which the
Employee would be entitled to payments and benefits in connection with a Change
of Control as provided in Section 4 below, in the event that during the term of
this Agreement the Employee has a Separation from Service as a result of the
Company terminating the Employee’s employment without Cause or the Employee
terminating the Employee’s employment for Good Reason, the Company shall pay to
the Employee an amount equal to the sum of (i) eighteen (18) months of the
Employee’s base monthly salary in effect on the date the Employee’s employment
terminates, (ii) one-hundred fifty percent (150%) of the Employee’s Average
Annual Cash Bonus, and (iii) eighteen (18) months of the Employee’s Medical
Benefits. Subject to Section 11 below, payment shall be made in a lump sum on
the first business day after sixty (60) days following the Employee’s Separation
from Service.

4. Change of Control – Severance. In the event that during the term of this
Agreement the Company terminates the Employee’s employment without Cause or the
Employee terminates the Employee’s employment for Good Reason, in each case
within two (2) years following a Change of Control, the following provisions
shall apply:

(a) The Company shall pay to the Employee an amount equal to the sum of
(i) thirty-six (36) months of the Employee’s monthly base salary in effect on
the date the Employee’s employment terminates, (ii) three-hundred percent
(300%) of the Employee’s Average Annual Cash Bonus, and (iii) thirty-six
(36) months of the Employee’s Medical Benefits. Subject to Section 11 below,
payment shall be made in a lump sum on the first business day after sixty
(60) days following the Employee’s Separation from Service.

(b) All unvested stock options will fully vest on the date of the Employee’s
termination of employment. All unvested restricted stock, all unvested stock
rights awards, and all unvested performance share awards granted to the Employee
will fully vest on the date of the Employee’s termination of employment and will
be distributed to the Employee within thirty (30) days of Employee’s Separation
from Service.

(c) If the Employee’s unvested Equity Awards have been exchanged pursuant to
Section 6(c) for the right to receive a contingent cash payment based on the
Base Restricted Share Value or a contingent cash payment based on the Base
Performance Share Value, subject to Section 11 below, the Employee shall receive
a cash payment made in a lump sum on the first business day after sixty
(60) days following the Employee’s Separation from Service equal to any portion
of the unpaid Base Restricted Share Value and/or the unpaid Base Performance
Share Value, as the case may be, that has not been paid pursuant to
Section 6(c), together with accrued but unpaid interest at the Prime Rate on
such unpaid amount from the date of the Change

 

7



--------------------------------------------------------------------------------

of Control to the date of payment. For the sake of clarity, if Section 6(c)
applies, then the Employee shall be entitled to a cash payment pursuant to this
Section (c) but shall not receive any stock pursuant to Section (b).

5. Entitlement to Severance. If the Employee dies after receiving a notice by
the Company that the Employee is being terminated without Cause, or after
providing notice of termination for Good Reason, but prior to the date the
Employee receives the payments and benefits described in Section 3 or Section 4,
as the case may be, then the Employee’s estate, heirs and beneficiaries shall be
entitled to the payments and benefits described in Section 3 or Section 4, as
the case may be, at the same time such payments and benefits would have been
paid or provided to the Employee had the Employee lived.

6. Change of Control – Stock Rights Where There is No Termination of Employment.

(a) In the event there is no termination of Employee’s employment upon a Change
of Control, and except as otherwise provided in Sections 6(b) and 6(c) below (or
in Sections 4(b) or 4(c), if applicable), the occurrence of a Change of Control
shall not impact any existing unvested stock options, restricted stock or stock
rights awards or performance share awards (collectively, “Unvested Equity
Awards”) unless such rights are cashed out pursuant to the terms of the
applicable merger agreement or other agreement(s) pursuant to which such Change
of Control is effected.

(b) If immediately after a Change of Control the Company no longer exists
because of a reorganization, merger, consolidation, combination or other similar
corporate transaction or event, but the stock underlying performance shares
(after giving effect to such corporate transaction or event) is readily tradable
on an established securities market, then notwithstanding anything to the
contrary contained in the related plan or award agreement, all of the Employee’s
outstanding unvested performance share awards shall be converted to time-vesting
stock rights awards and shall cliff vest in their entirety on the last day of
the performance period, provided that the Employee remains employed by the
Company’s successor or an Affiliate thereof on the date of vesting.

(c) If the stock underlying Unvested Equity Awards is not readily tradable on an
established securities market immediately after the Change of Control (after
giving effect to any conversion, exchange or replacement pursuant to the
applicable plan or award agreement of the stock underlying Unvested Equity
Awards as a result of a reorganization, merger, consolidation, combination or
other similar corporate transaction or event), notwithstanding anything to the
contrary contained in the related plan or award agreement, all of the Employee’s
outstanding Unvested Equity Awards shall be cancelled and, in consideration for
the cancellation of such awards, the Employee shall receive:

(i) a cash payment equal to (x) the fair market value of the shares underlying
all of the Employee’s unvested stock options as of the date of the Change of
Control less (y) the aggregate exercise price of such stock options, such cash
payment to be made within thirty (30) days after the Change of Control;

 

8



--------------------------------------------------------------------------------

(ii) a deferred contingent cash payment equal to (x) the Base Restricted Share
Value, plus (y) interest on the unpaid Base Restricted Share Value from the date
of the Change of Control to the date of payment at the Prime Rate, such cash
payment of the Base Restricted Share Value to be made in installments on the
applicable vesting dates with respect to the number of shares that would have
been issued on that vesting date, plus all accrued but unpaid interest on the
unpaid Base Restricted Share Value through such vesting date, provided that the
Employee remains employed by the Company or its successor or an Affiliate
thereof on the date of vesting; and

(iii) a deferred contingent cash payment equal to (x) the Base Performance Share
Value, plus (y) interest on the unpaid Base Performance Share Value from the
date of the Change of Control to the date of payment at the Prime Rate, such
cash payment of the Base Performance Share Amount to be made in annual
installments on the last day of each year with respect to the number of the
shares that would have vested on that date, assuming the unvested performance
shares underlying the Employee’s maximum performance share opportunity
outstanding immediately prior to the Change of Control had become time-vesting
shares that vested in equal annual installments on the last day of each year of
the performance period remaining after the Change of Control, plus all accrued
but unpaid interest on the unpaid Base Performance Share Amount, provided that
the Employee remains employed by the Company or its successor or an Affiliate
thereof on the date of vesting.

 

9



--------------------------------------------------------------------------------

7. Change of Control – Excise Tax.

(a) If in the opinion of Tax Counsel (as defined in Section 7(b)) the Employee
will be subject to an excise tax under Code Section 4999 with respect to some
portion of the payments and benefits to be made by the Company to the Employee
following a termination of the Employee’s employment, under this Agreement or
otherwise, then the Company and the Employee agree that the amount of payments
and benefits to be made by the Company to the Employee under this Agreement
shall be reduced such that the present value of all payments and benefits to be
received by the Employee that would be considered to be “parachute payments” for
purposes of Section 280G of the Code is reduced to 299.99% of the Employee’s
“base amount” for purposes of Section 280G of the Code (“Scaled Back Amount”).
If the Employee is entitled to the Scaled Back Amount, then such payments and
benefits shall be reduced or eliminated by applying the following principles, in
order: (1) the payment or benefit with the higher ratio of the parachute payment
value to present economic value (determined using reasonable actuarial
assumptions) shall be reduced or eliminated before a payment or benefit with a
lower ratio; (2) the payment or benefit with the later possible payment date
shall be reduced or eliminated before a payment or benefit with an earlier
payment date; and (3) cash payments shall be reduced prior to non-cash benefits;
provided that if the foregoing order of reduction or elimination would violate
Code Section 409A, then the reduction shall be made pro rata among the payments
or benefits to be received by the Employee (on the basis of the relative present
value of the parachute payments).

(b) For purposes of this Section 7, within forty (40) days after delivery of a
written notice of termination by the Employee or by the Company pursuant to this
Agreement within two (2) years of a Change in Control with respect to the
Company (or, if an event other than termination of employment results in payment
of parachute payments under Section 280G and it is reasonably possible that such
parachute payments could result in an excise tax, within forty (40) days after
such other event), the Company shall obtain, at its expense, the opinion (which
need not be unqualified) of nationally recognized tax counsel (“Tax Counsel”)
selected by the Compensation Committee of the Board, which sets forth (i) the
“base amount” within the meaning of Section 280G; (ii) the aggregate present
value of the payments in the nature of compensation to the Employee as
prescribed in Section 280G(b)(2)(A)(ii); (iii) the amount and present value of
any “excess parachute payment” within the meaning of Section 280G(b)(1); and
(iv) the amount and nature of the parachute payments to be reduced or forfeited
according to Section 7(a) in order for the total payments and benefits to equal
the Scaled Back Amount . For purposes of such opinion, the value of any non-cash
benefits or any deferred payment or benefit shall be determined by the Company’s
independent auditors in accordance with the principles of Section 280G and
regulations thereunder, which determination shall be evidenced in a certificate
of such auditors addressed to the Company and the Employee. Such opinion shall
be addressed to the Company and the Employee and shall be binding upon the
Company and the Employee.

8. Plan of Liquidation. If the shareholders of the Company approve a complete
plan of liquidation or dissolution of the Company (“Approved Liquidation Plan”),
all Unvested Equity Awards will fully vest on the date of such approval. Shares
of common stock that so vest will be deemed outstanding as of the close of
business on the date of such approval, and certificates representing such shares
shall be delivered to the Employee as promptly as practicable thereafter. In
addition, unless the Approved Liquidation Plan shall have been

 

10



--------------------------------------------------------------------------------

rescinded, if the Company terminates the Employee’s employment without Cause or
the Employee terminates the Employee’s employment for Good Reason in each case
following shareholder approval of the Approved Liquidation Plan, then the
Employee shall receive the benefits provided in Sections 4(a) and 4(b).

9. Retirement and Performance Shares. If the Employee’s termination of
employment constitutes a Qualifying Retirement, the Employee shall receive the
benefits provided in Section 4(b) with respect to unvested stock options,
restricted stock and stock rights awards (other than performance shares).
Notwithstanding anything to the contrary in any related plan or award agreement,
the Employee shall be entitled to exercise all vested stock options until the
earlier of (a) three years after the date of Qualifying Retirement, and (b) the
original terms of the options. Upon Retirement or Qualifying Retirement, the
Employee shall continue to have the right to earn unvested performance shares
upon the achievement of the applicable performance goals over any remaining
performance period, as if the Employee’s employment had not been terminated.

10. Death and Disability. In no event shall a termination of the Employee’s
employment due to death or Disability constitute a termination by the Company
without Cause or a termination by the Employee for Good Reason; however, upon
termination of employment due to the Employee’s death or Disability, the
Employee’s estate or the Employee, as applicable, shall receive the benefits
provided in Section 4(b) with respect to unvested stock options, restricted
stock and stock rights awards (other than performance shares), and the
Employee’s estate or the Employee, as applicable, shall continue to have the
right to earn unvested performance shares upon the achievement of the applicable
performance goals over any remaining performance period, as if the Employee’s
employment had not been terminated. Notwithstanding anything to the contrary in
any related plan or award agreement, (a) the Employee’s estate shall be entitled
to exercise all vested stock options until the earlier of (i) three years after
termination of employment due to death, and (ii) the original term of the
option, and (b) the Employee shall be entitled to exercise all vested stock
options until the earlier of (i) one year after termination of employment due to
Disability, and (ii) the original term of the option. For purposes of this
Agreement, the Employee shall be deemed terminated for Disability if the
Employee is (or would be if a participant) entitled to long-term disability
benefits under the Company’s disability plan or policy or, if no such plan or
policy is in place, if the Employee has been unable to substantially perform his
or her duties, due to physical or mental incapacity, for one-hundred eighty
(180) consecutive days.

11. Payments to Specified Employees. Notwithstanding any other Section of this
Agreement, if the Employee is a Specified Employee at the time of the Employee’s
Separation from Service, payments or distribution of property to the Employee
provided under this Agreement, to the extent considered amounts deferred under a
non-qualified deferred compensation plan (as defined in Section 409A of the
Code) shall be deferred until the six (6) month anniversary of such Separation
from Service to the extent required in order to comply with Section 409A of the
Code and Treasury Regulation 1.409A-3(i)(2).

12. Reductions in Base Salary. For purposes of this Agreement, in the event
there is a reduction in the Employee’s base salary that would constitute the
basis for a termination for Good Reason, the base salary used for purposes of
calculating the severance payable pursuant to

 

11



--------------------------------------------------------------------------------

Sections 3 or 4(a), as the case may be, shall be the amounts in effect
immediately prior to such reduction.

13. Other Payments and Benefits. On any termination of employment, including,
without limitation, termination due to the Employee’s death or Disability (as
defined in Section 10) or for Cause, the Employee shall receive any accrued but
unpaid salary, reimbursement of any business or other expenses incurred prior to
termination of employment but for which the Employee had not received
reimbursement, and any other rights, compensation and/or benefits as may be due
the Employee in accordance with the terms and provisions of any agreements,
plans or programs of the Company (but in no event shall the Employee be entitled
to duplicative rights, compensation and/or benefits).

14. Set Off; Mitigation. The Company’s obligation to pay or provide the Employee
the amounts or benefits hereunder this Agreement shall be subject to set-off,
counterclaim or recoupment of amounts owed by the Employee to the Company. In
addition, except as provided in Section 7 with respect to the Scaled Back
Amount, the Employee shall not be required to mitigate the amount of any
payments or benefits provided to the Employee hereunder by securing other
employment or otherwise, nor will such payments and/or benefits be reduced by
reason of the Employee securing other employment or for any other reason.

15. Release. Notwithstanding any provision herein to the contrary, the Company
shall not have any obligation to pay any amount or provide any benefit, as the
case may be, under this Agreement, unless the Employee executes, delivers to the
Company, and does not revoke (to the extent the Employee is allowed to do so), a
General Release within sixty (60) days of the Employee’s termination of
employment.

16. Restrictive Covenants and Consulting Arrangement.

(a) The Employee will not use or disclose any confidential information of any
Regency Entity without the Company’s prior written consent, except in
furtherance of the business of the Regency Entities or except as may be required
by law. Additionally, and without limiting the foregoing, the Employee agrees
not to participate in or facilitate the dissemination to the media or any other
third party (i) of any confidential information concerning any Regency Entity or
any employee of any Regency Entity, or (ii) of any damaging or defamatory
information concerning any Regency Entity or the Employee’s experiences as an
employee of any Regency Entity, without the Company’s prior written consent
except as may be required by law. Notwithstanding the foregoing, this
Section 16(a) does not apply to information which is already in the public
domain through no fault of the Employee.

(b) During the Employee’s employment and during the one (1) year period after
the Employee ceases to be employed by any of the Regency Entities, the Employee
agrees that:

(i) the Employee shall not directly or knowingly and intentionally through
another party recruit, induce, solicit or assist any other Person in recruiting,
inducing or soliciting (A) any other employee of any Regency Entity to leave
such employment or (B) any other Person with which any Regency Entity

 

12



--------------------------------------------------------------------------------

was actively conducting negotiations for employment on the date of termination
of the Employee’s employment (the “Termination Date”); and

(ii) the Employee shall not personally solicit, induce or assist any other
Person in soliciting or inducing (A) any tenant in a shopping center of any
Regency Entity that was a tenant on the Termination Date to terminate a lease,
or (B) any tenant, property owner, co-investment partner or build-to-suit
customer with whom any Regency Entity had a lease, acquisition contract,
business combination contract, co-investment partnership agreement or
development contract on the Termination Date to terminate such lease or other
contract, or (C) any prospective tenant, property owner, co-investor partner or
build-to-suit customer with which any Regency Entity was actively conducting
negotiations on the Termination Date with respect to a lease, acquisition,
business combination, co-investment partnership or development project to cease
such negotiations.

(c) For a six (6) month period following any termination of employment, the
Employee agrees to make himself available and, upon and as requested by the
Company from time to time, to provide consulting services with respect to any
projects the Employee was involved in prior to such termination and/or to
provide such other consulting services as the Company may reasonably request.
The Employee will be reimbursed for reasonable travel and miscellaneous expenses
incurred in connection with the provision of requested consulting services
hereunder. The Company will provide the Employee reasonable advance notice of
any request to provide consulting services, and will make all reasonable
accommodations necessary to prevent the Employee’s commitment hereunder from
materially interfering with the Employee’s employment obligations, if any. In no
event will the Employee be required to provide more than twenty (20) hours of
consulting services in any one month to the Company pursuant to this provision.

(d) The parties agree that any breach of this Section 16 will result in
irreparable harm to the non-breaching party which cannot be fully compensated by
monetary damages and accordingly, in the event of any breach or threatened
breach of this Section 16, the non-breaching party shall be entitled to
injunctive relief. Should any provision of this Section 16 be determined by a
court of law or equity to be unreasonable or unenforceable, the parties agree
that to the extent it is valid and enforceable, they shall be bound by the same,
the intention of the parties being that the parties be given the broadest
protection allowed by law or equity with respect to such provision.

17. Survival. The provisions of Sections 3 through 22 shall survive the
termination of this Agreement to the extent necessary to enforce the rights and
obligations described therein.

18. Compliance with Section 409A of the Code. For purposes of applying the
provisions of Section 409A of the Code to this Agreement, each separately
identified amount to which the Employee is entitled under this Agreement shall
be treated as a separate payment. In addition, to the extent permissible under
Section 409A of the Code, any series of installment payments under this
Agreement shall be treated as a right to a series of separate payments. Whenever
a payment under this Agreement specifies a payment period with reference to a

 

13



--------------------------------------------------------------------------------

number of days, the actual date of payment within the specified period shall be
within the sole discretion of the Company.

19. Withholding. The Company shall withhold from all payments to the Employee
hereunder all amounts required to be withheld under applicable local, state or
federal income and employment tax laws.

20. Clawbacks. All incentive-based compensation paid to the Employee hereunder
will be subject to the Company’s policy regarding clawbacks of erroneously
awarded incentive-based compensation triggered by an accounting restatement, as
required by law and approved by the Board.

21. Dispute Resolution. Any dispute, controversy or claim between the Company
and the Employee or other person arising out of or relating to this Agreement
shall be settled by arbitration conducted in the City of Jacksonville, Florida,
in accordance with the National Rules for the Resolution of Employment Disputes
of the American Arbitration Association then in force and Florida law within
thirty (30) days after written notice from one party to the other requesting
that the matter be submitted to arbitration; provided that this Section 21 shall
not apply to, and the Company shall be free to seek, injunctive or other
equitable relief with respect to any actual or threatened violation by the
Employee of his or her obligations under Section 16 hereof in any court of
competent jurisdiction. The arbitration decision or award shall be binding and
final upon the parties. The arbitration award shall be in writing and shall set
forth the basis thereof. The parties hereto shall abide by all awards rendered
in such arbitration proceedings, and all such awards may be enforced and
executed upon in any court having jurisdiction over the party against whom
enforcement of such award is sought. Each party shall be responsible for its own
costs and expenses in any dispute or proceeding regarding the enforcement of
this Agreement.

22. Miscellaneous. This Agreement shall be construed and enforced in accordance
with the laws of the State of Florida (exclusive of conflict of law principles).
In the event that any provision of this Agreement shall be invalid, illegal or
unenforceable, the remainder shall not be affected thereby. This Agreement
supersedes and terminates any prior employment agreement, severance agreement,
change of control agreement or non-competition agreement between the Company and
the Employee. It is intended that the payments and benefits provided under this
Agreement are in lieu of, and not in addition to, termination, severance or
change of control payments and benefits provided under the Company’s other
termination or severance plans, policies or agreements, if any. This Agreement
shall be binding upon and inure to the benefit of the Employee and the
Employee’s heirs and personal representatives and the Company and its
successors, assigns and legal representatives. Headings herein are inserted for
convenience and shall not affect the interpretation of any provision of the
Agreement. References to sections of the Exchange Act or the Code, or rules or
regulations related thereto, shall be deemed to refer to any successor
provisions, as applicable. The Company will require any successor (whether
direct or indirect, by purchase, merger, consolidation, or otherwise) to
expressly assume and agree to perform under this Agreement in the same manner
and to the same extent that the Company would be required to perform if no such
succession had taken place. This Agreement may not be terminated, amended, or
modified except by a written agreement executed by the parties hereto or their
respective successors and legal representatives.

 

14



--------------------------------------------------------------------------------

23. Counterparts. This Agreement may be signed in counterparts, each of which
shall be an original, with the same effect as if the signatures thereto and
hereto were upon the same instrument.

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.

 

REGENCY CENTERS CORPORATION

 

Martin E. Stein Jr. Its: Chairman and Chief Executive Officer BRIAN M. SMITH

 

 

15